Citation Nr: 0531868	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  00-21 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In January 2003, the veteran presented testimony before the 
undersigned Veterans Law Judge at the RO.

In May 2003 and July 2004, the Board remanded the matters for 
additional evidentiary and procedural development.


FINDINGS OF FACT

1.  The veteran's bilateral knee disorder is not attributable 
in any way to service.

2.  The record does not contain any probative evidence 
indicating that the veteran's hypertension is related to his 
active service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for the grant of service connection for a 
bilateral knee disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2005).

2.  The veteran's hypertension was not incurred in or 
aggravated during active duty service, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are March 2001, January 2004, and July 2004 letters 
that notified the veteran of any information and evidence 
needed to substantiate and complete the claims for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In addition, the letters instructed the claimant to identify 
any additional evidence or information pertinent to the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in April 1999.   Thereafter, the RO provided 
notice in March 2001, January 2004, and July 2004.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Florence A. Jorgenson, M.D.; and VA 
examination reports dated in August 2001, October 2003, 
November 2003, and December 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background
1.  Knee

The veteran's service medical records are silent as to a 
diagnosis or complaints of a bilateral knee disorder.  

VA treatment records revealed an x-ray report which noted 
left knee osteoarthritis  and right early degenerative 
changes in March 1999.

Service connection is currently in effect for a back 
disability.  He incurred an injury to his back during service 
when a chair he was standing on broke causing him to fall.  
At that time, he injured his back and alleges that he twisted 
his knees.  

In August 2001, the veteran presented for a VA examination.  
The veteran alleged that his bilateral knee disorder began 
during service, in the fall that resulted in his service-
connected back disability.  The veteran also recounted that 
he had a work related injury in the 1980's.  This resulted in 
two knee surgeries.  The veteran was diagnosed as having a 
history of right knee patellofemoral syndrome and left knee 
degenerative joint disease, with probable chronic ACL 
insufficiency.   The examiner remarked that based upon the 
medical evidence he was unable to establish a link between 
the veteran's back and knee disorder and the veteran's 
current symptoms of discomfort.  

In January 2003, the veteran presented testimony at a Travel 
Board hearing.  He testified that the injured his knee 
simultaneously in the same accident that injured his back.  
He stated that, at that time, his bilateral knee disorder was 
manifested by a limp, which eventually worsened in a 
cartilage tear requiring surgery in the 1980's.

The medical evidence of record also contains an April 1989 
accident report.  The veteran was involved in a motor vehicle 
accident and sustained injuries to his right  knee and 
sternum.  

In October 2003, the veteran submitted for an additional VA 
examination.  At that time, the claims folder was not 
available for review.  The veteran was diagnosed as having 
left knee arthritis and degenerative joint disease.  The 
examiner noted that there were no subjective complaints 
recorded during the veteran's period of active service; 
however, the veteran had subjectively stated that the left 
knee began hurting after the fall that injured his back.  The 
examiner opined that the veteran's left knee degenerative 
joint disease was as likely as not post-traumatic in 
etiology, and as likely as not related to an injury sustained 
in military service during the fall.

In November 2003, the claims folder was forwarded to an 
examiner, and the veteran was scheduled for an additional VA 
examination.  The veteran related that he injured his back 
and his knees when a chair he was standing on collapsed.  He 
also recounted that his first left knee surgery was in 1981 
and he had additional worker's compensation injuries in 1988 
and 1989.  Following the 1989 injury, the veteran did not 
return to work until 1993.  The examiner opined that based on 
a review of the veteran's claims folder, it was at least as 
likely as not that the veteran's left knee symptomatology was 
not related to in-service injury.

The record includes lay statements from friends and family 
members attesting that the veteran injured his back in 
service and shortly thereafter he began experiencing 
difficulties with his knees. 

In December 2004, the Board remanded the matter for a medical 
opinion.  The examiner noted that the veteran began 
experiencing difficulties with his right knee due to 
increased weight bearing and favoring, because of a left knee 
disorder.  The report confirmed the diagnosis of bilateral 
degenerative changes of the knees, more pronounced on the 
left side.  The examiner opined that the veteran's left knee 
disorder was less likely than not due to an injury in 
service.  The rationale for this opinion was that there was 
no record of a knee injury in service or complaint of knee 
pain on separation in 1977.  The veteran worked in 
maintenance after he was discharged from service and his 
first knee surgery was in 1981 and then again in 1989.  It 
was noted that the veteran was injured at work and received 
workman's compensation.

2.  Hypertension

The veteran alleges entitlement to service connection for 
hypertension.  The veteran served on active duty from June 
1974 to June 1977.  A review of the veteran's service medical 
records reveals blood pressure readings within normal limits.  
In May 1974 and March 1977, the veteran's blood pressure was 
134/74 and 140/86, respectively.  

Post-service VA treatment records do reveal treatment for 
hypertension.  In May 1999, the veteran was hospitalized due 
to hypertension and headaches.  At that time, the examiner 
noted that the veteran had a twenty year history of 
hypertension.

II. Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, like cardiovascular-renal 
disease, which includes hypertension, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III. Analysis
1.  Knee

The veteran seeks entitlement to service connection for a 
bilateral knee disorder.   The veteran alleges that he 
injured his knees in the same fall that injured his back.  
The Board notes that service connection is in effect for 
intervertebral disc syndrome with degenerative changes. 

Upon a review of the aforementioned evidence, the Board holds 
that service connection is not warranted for a bilateral knee 
disorder.  Service medical records are entirely negative as 
to complaints or diagnosis of a bilateral knee disorder.

Similarly, post-service medical records are devoid of any 
evidence of a treatment for a bilateral knee disorder for 
several years after his separation from service.  The veteran 
was first treated for a left knee disorder in 1981 and his 
right knee did not exhibit degenerative changes until 1999.  
Moreover, although the veteran had a long history of 
treatment for a knee disorder, the post-service medical 
records are devoid of evidence of a nexus to service until 
October 2003.  

Rather, the preponderance of the evidence relates the 
veteran's left knee disorder to a work-related injury and his 
right knee disorder to increased weight bearing.  The veteran 
himself has submitted that he injured his left knee post-
service while coming down from a ladder and he was 
consequently awarded worker's compensation.  The August 2001 
examiner stated that based on a review of the medical 
evidence of record, he was unable to establish a nexus 
between the veteran's knee and back disorder and his period 
of service.  Furthermore, the November 2003 examiner also 
reviewed the medical evidence of record and opined that the 
veteran's left knee disorder was not related to his service 
injury.  Finally, the claims folder was forwarded for a 
medical opinion in December 2004, the examiner noted that the 
veteran's current right knee disorder was a consequence of 
weight bearing and favoring the right knee due to a left knee 
disorder.  As to the veteran's left knee disorder, the 
reviewer opined that it was less likely than not due to his 
period of active service because there was no documentation 
in service of a left knee disorder; the veteran did not 
receive treatment for a left knee disorder until 1981, four 
years post-service; and the veteran himself submitted that he 
incurred a left knee injury post-service, for which he 
received workman's compensation.  

With respect to the diagnosis and opinion of the VA physician 
rendered in October 2003, at which time the examiner stated 
that the veteran's left knee degenerative joint disease was 
as likely as not post-traumatic in origin, and as likely as 
not related to the fall that injured his back, the Board 
notes that the claims folder was not available for review.  
Although the Board concurs that the veteran's left knee 
disorder is post-traumatic in origin, it is the etiology of 
he knee disorder that is in question.  The examiner's opinion 
that the injury was sustained during the veteran's period of 
active service was solely based on history as related by the 
veteran.  The Court has held that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court of Appeals for Veterans Claims has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion 
is inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

The Board has considered the veteran's and others lay 
contentions that any current bilateral knee disorder is 
related to service.  As a layperson, however, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In any event, the record contains absolutely no 
probative evidence supporting his theory of entitlement. 

In summary, in the absence of any evidence of a bilateral 
knee disorder in service, or of any corroborated incident in 
service to which his current psychiatric disorder is 
attributed, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
bilateral knee disorder.




2.  Hypertension

The veteran contends that service connection for hypertension 
is warranted.  He alleges that his discharge certificate 
noted hypertension.  There is, however, no evidence in the 
service medical records that the veteran's current 
hypertension manifested during active duty, nor is there 
evidence that they manifested to a compensable degree within 
one year of separation from service in accordance with 38 
C.F.R. §§ 3.307 and 3.309 (2005).   

Service medical records reveal that the veteran's blood 
pressure readings were within normal limits and the veteran 
did not exhibit any additional symptoms during service that 
warranted further assessment for hypertension.  Rather, the 
record illustrates that the veteran did not receive treatment 
for hypertension for several years after his separation from 
service.  The crucial link between the disease and service, 
whether shown by evidence of the disease during service, or 
evidence within the presumptive period, is not present.  
Based on the foregoing, it cannot be said that hypertension 
was present in active service or manifest to a compensable 
degree within the first post-service year. 

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d).  In addition, service connection may also be 
granted for disability, which is causally related to or 
aggravated by any service-connected disability.  38 C.F.R. § 
3.310(a).

In this case, the record contains absolutely no indication 
that the veteran's current hypertension are causally related 
to his active service or any incident therein.  

The Board has considered the veteran's lay contentions that 
his current hypertension is related to his period of service.  
As a layperson, however, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis, causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his 
contentions are not probative to the issue at hand.  

In summary, given the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for hypertension.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for hypertension is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


